USCA11 Case: 20-12784   Date Filed: 08/02/2021   Page: 1 of 16



                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                           No. 20-12784
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 8:15-cr-00083-WFJ-JSS-1



UNITED STATES OF AMERICA,


                                                          Plaintiff-Appellee,


                               versus


DEMETRIUS ANTWON JOHNSON,



                                                       Defendant-Appellant.


                     ________________________

                           No. 20-12786
                       Non-Argument Calendar
                     ________________________

             D.C. Docket No. 8:18-cr-00239-WFJ-TGW-1
         USCA11 Case: 20-12784        Date Filed: 08/02/2021   Page: 2 of 16




UNITED STATES OF AMERICA,


                                                                   Plaintiff-Appellee,


                                        versus


DEMETRIUS ANTWON JOHNSON,


                                                                Defendant-Appellant.

                           ________________________

                   Appeals from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                  (August 2, 2021)

Before MARTIN, BRANCH, and LAGOA, Circuit Judges.

PER CURIAM:

      Demetrius Johnson, while serving a term of supervised release, violated the

terms of his release by committing and being convicted of possessing a firearm as a

felon, in violation of 18 U.S.C. § 922(g)(1). This violation resulted in a twenty-four-

month term of imprisonment imposed upon revocation of his supervised release and

a consecutive thirty-six-month term of imprisonment and $360 fine imposed for his

conviction of the felon in possession of a firearm charge. In a consolidated appeal,

Johnson now challenges the district court’s imposition of those terms of

                                          2
         USCA11 Case: 20-12784      Date Filed: 08/02/2021   Page: 3 of 16



imprisonment and the fine. Because the district court did not err in applying a two-

level enhancement for reckless endangerment during flight and because the

sentences imposed were substantively reasonable, we affirm Johnson’s sentences.

I.    FACTUAL AND PROCEDURAL BACKGROUND

      In 2015, Johnson pleaded guilty to one count as a felon in possession of a

firearm, in violation of 18 U.S.C. § 922(g)(1). He was sentenced to thirty months’

imprisonment followed by thirty-six months of supervised release. While serving

his term of supervised release, he violated the terms of his release on numerous

occasions. None of these initial violations resulted in the revocation of Johnson’s

supervised release; instead, the district court modified the conditions to include a

forty-five-day home confinement term.

      After serving this period of home confinement, Johnson again violated the

terms of his supervised release by engaging in criminal conduct. Johnson was

driving a vehicle with missing tags when a Tampa police officer recognized the

vehicle as matching the description of a vehicle that had fled from officers the

previous night. The officer began pursuing Johnson, who attempted to evade the

office. During his efforts, Johnson drove through a residential area and threw out a

loaded firearm into the front yard of a home. Johnson then exited the vehicle and

began to flee by foot. He was later apprehended by the officer, who discovered

marijuana and an alprazolam pill in Johnson’s pockets. The facts underlying this


                                         3
          USCA11 Case: 20-12784       Date Filed: 08/02/2021   Page: 4 of 16



incident led to (1) his probation officer petitioning to arrest Johnson and revoke his

supervised release, and (2) a federal grand jury indictment for a second instance of

possessing a firearm as a felon, in violation of 18 U.S.C. § 922(g)(1).

       As to the new felon in possession charge, Johnson pled guilty. A probation

officer prepared a presentence investigation report (“PSI”) outlining the above facts

surrounding the incident and stating that Johnson’s base offense level was 14, under

U.S.S.G. § 2K2.1(a)(6)(a). It found that Johnson’s conduct qualified for a two-level

enhancement under § 3C1.2, for reckless endangerment during flight because he

discarded a loaded firearm from a moving vehicle while attempting to elude law

enforcement. The PSI then recommended that Johnson’s offense level be reduced

by three levels for acceptance of responsibility under § 3E1.1(a), (b). (Id. ¶¶ 25–

26).

       Relevant to this appeal, the PSI noted four of Johnson’s prior Florida state

felony convictions: (1) unlawful use of a personal ID of another in 2014; (2) carrying

a concealed firearm in 2014; (3) being a felon in possession of a firearm in 2014;

and (4) felony possession of cannabis in 2015. The PSI also noted Johnson’s 2015

federal felon-in-possession of a firearm conviction and his violations of supervised

release in that case, as well as the revocation and sentence for it outlined above.

       The PSI next outlined Johnson’s medical and intellectual characteristics

relevant to sentencing. Johnson was born with sickle cell anemia and high blood


                                          4
         USCA11 Case: 20-12784       Date Filed: 08/02/2021     Page: 5 of 16



pressure. He required monthly blood transfusions to help with the pain and had liver

and kidney failure due to his sickle cell anemia. Johnson’s IQ was between 51–62,

placing him in the “mental retardation” range. Johnson was disabled due to his sickle

cell anemia and had never been employed but received $764 per month in disability

benefits when he was not incarcerated. Finally, the PSI noted that Johnson reported

that he did not have any assets and that probation did not reveal any, the court had

appointed counsel to represent him because he is indigent, and it did not appear that

Johnson had the ability to pay a fine in the guideline range.

      The statutory maximum term of imprisonment under 18 U.S.C. § 924(a)(2),

was ten years. Based on a total offense level of 13 and a criminal history category

of VI, the resulting guideline range was thirty-three to forty-one months’

imprisonment. The statutory maximum fine was $250,000, under 18 U.S.C. §

3571(b), and the guideline fine range was $5,500 to $55,000, under U.S.S.G. §

5E1.2(c)(3). The probation officer noted factors that may warrant a sentencing

variance, including Johnson’s history of medical issues, several incompetency

determinations, childhood neglect, and the murder of his friend, which he witnessed.

      At a joint sentencing hearing for the imposition of a sentence for both the new

conviction and the violation of supervised release, Johnson objected to the two-level

enhancement for reckless endangerment during flight, arguing that the government

could not prove there was any risk to his conduct, that he was aware of that risk, or


                                          5
           USCA11 Case: 20-12784     Date Filed: 08/02/2021    Page: 6 of 16



that he was fleeing from law enforcement at the time. Johnson further argued that

the district court should consider a downward departure under § 5H1.3 and § 5H1.4

due to his mental and emotional issues in combination with his chronic sickle cell

disease.

      The district court ultimately revoked Johnson’s supervised release term on his

2015 conviction and sentenced him to twenty-four months’ imprisonment followed

by one year of supervised release. As to the second felon-in-possession of a firearm

conviction, the district court sentenced Johnson to thirty-six months’ imprisonment,

to be served consecutively to the sentence imposed for the revocation of his

supervised release for the prior conviction, followed by three years’ supervised

release. As for the fine, the district court ordered Johnson to pay a fine of $360,

noting that such a fine was affordable for him based on the gun and drugs he is able

to purchase and based on the disability benefits that he receives. In imposing these

sentences, the district court noted that it had considered the advisory guidelines and

the § 3553(a) factors. Johnson timely appealed his sentences to this Court.

II.   STANDARD OF REVIEW

      We review a district court’s application of a sentencing enhancement de novo

and its factual findings in support of an enhancement for clear error. United States

v. Matchett, 802 F.3d 1185, 1191 (11th Cir. 2015). For the district court’s fact

finding to be clearly erroneous, we, “after reviewing all of the evidence, must be


                                          6
         USCA11 Case: 20-12784       Date Filed: 08/02/2021   Page: 7 of 16



left with a definite and firm conviction that a mistake has been committed.” United

States v. Rodriguez-Lopez, 363 F.3d 1134, 1137 (11th Cir. 2004) (quotation marks

omitted). In making its findings, a district court is not required to ignore what it

has learned from similar cases over the years. United States v. Shaw, 560 F.3d

1230, 1238 (11th Cir. 2009). The government has the burden of introducing

evidence sufficient to establish an enhancement by a preponderance of the

evidence. United States v. Washington, 714 F.3d 1358, 1361 (11th Cir. 2013).

      We review the reasonableness of a sentence under the deferential abuse-of-

discretion standard. Gall v. United States, 552 U.S. 38, 41 (2007). We generally

review a sentence imposed upon revocation of supervised release for reasonableness.

United States v. Vandergrift, 754 F.3d 1303, 1307 (11th Cir. 2014).              The

reasonableness of a sentence is determined by considering the totality of the

circumstances. United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010). Under

the abuse-of-discretion standard, we will affirm any sentence that falls within the

range of reasonable sentences, even if we would have decided that a different

sentence was more appropriate. United States v. Irey, 612 F.3d 1160, 1191 (11th

Cir. 2010) (en banc).     The party challenging a sentence bears the burden of

demonstrating that the sentence is unreasonable in light of the record, the factors

listed in 18 U.S.C. § 3553(a), and the substantial deference afforded sentencing

courts. United States v. Rosales-Bruno, 789 F.3d 1249, 1256 (11th Cir. 2015).


                                         7
            USCA11 Case: 20-12784     Date Filed: 08/02/2021    Page: 8 of 16



Finally, we review the district court’s determination that a defendant is able to pay

a fine for clear error. United States v. Gonzalez, 541 F.3d 1250, 1255 (11th Cir.

2008). The defendant bears the burden of proving his inability to pay a fine. Id.

III.   ANALYSIS

       On appeal, Johnson raises three issues. First, he argues that the district court

erred in applying a two-level enhancement for reckless endangerment during flight

in calculating the guideline range for his felon-in-possession conviction because he

did not know that the police officer was pursuing him when he threw the gun out

of his car.     Second, Johnson argues that his imprisonment sentences were

substantively unreasonable because the district court did not properly consider his

history and characteristics and because the district court imposed the sentences to

run consecutively. Third, Johnson argues that the district court erred in imposing a

$360 fine because he did not have the ability to pay a fine. We address each issue

in turn.

       A.     The Two-Level Enhancement

       The Sentencing Guidelines call for a two-level enhancement where the

“defendant recklessly created a substantial risk of death or serious bodily injury to

another person in the course of fleeing from a law enforcement officer.” U.S.S.G. §

3C1.2. Flight alone is insufficient for application of the enhancement. United States

v. Wilson, 392 F.3d 1243, 1247 (11th Cir. 2004). Rather, the defendant’s actions


                                           8
         USCA11 Case: 20-12784        Date Filed: 08/02/2021   Page: 9 of 16



during flight must, through recklessness, create a situation in which there is a

substantial risk of death or serious bodily injury to someone other than himself.

Matchett, 802 F.3d at 1197. “Reckless” is defined as “a situation in which the

defendant was aware of the risk created by his conduct and the risk was of such a

nature and degree that to disregard that risk constituted a gross deviation from the

standard of care that a reasonable person would exercise in such a situation.”

U.S.S.G. § 2A1.4, comment. (n.1); see also id. § 3C1.2, comment. (n.2). Section

3C1.2 requires only that there was a substantial risk that something could have gone

wrong and that someone could have died or been seriously injured; no actual death

or serious injury is required. See Matchett, 802 F.3d at 1198.

      Here, the district court did not err in applying the two-level reckless

endangerment enhancement. Johnson does not contest that he threw a loaded gun

from a moving vehicle in a residential area, nor does he contest that this conduct is

reckless for purposes of the reckless endangerment enhancement. Instead, he only

disputes the fact that he knew he was fleeing from officers at the time. But the record

and facts agreed to in the PSI support such a finding. When the officer first spotted

Johnson and the vehicle, he was travelling in the opposite direction.            Upon

recognizing the vehicle, the officer immediately made a U-turn so that he pulled

right up behind Johnson. At this point, Johnson’s actions sufficiently indicate that

he knew an officer was attempting to pull him over and that he fled instead. Johnson


                                          9
           USCA11 Case: 20-12784    Date Filed: 08/02/2021   Page: 10 of 16



began driving erratically, turning into an unknown residential area down the wrong

side of the street and making wide turns in an attempt to conceal the disposal of the

firearm. And the fact that Johnson felt compelled to dispose of the firearm, knowing

the consequences of being caught with it, when the officer pulled up behind him also

indicates that Johnson knew he was being pursued and knew he was fleeing. We

therefore affirm the district court’s application of the two-level enhancement for

reckless endangerment during flight.

      B.      Substantive Reasonableness of the Terms of Imprisonment

      Johnson next argues that the terms of imprisonment for both the revocation of

his supervised release and his new second felon-in-possession of a firearm

conviction are substantively unreasonable. The district court has the discretion to

tailor a sentence in light of statutory concerns such as those listed in 18 U.S.C.

§ 3553(a). Pepper v. United States, 562 U.S. 476, 490 (2011). The district court

must make an individualized assessment to determine an appropriate sentence. See

Gall, 552 U.S. at 50. In so doing, the district court must impose a sentence that is

sufficient, but not greater than necessary, to comply with the factors and purposes

listed in § 3553(a)(2), including the need to reflect the seriousness of the offense,

promote respect for the law, provide just punishment for the offense, deter criminal

conduct, and protect the public from the defendant’s future criminal conduct. See

18 U.S.C. § 3553(a)(2); see also United States v. Croteau, 819 F.3d 1293, 1309 (11th


                                         10
         USCA11 Case: 20-12784       Date Filed: 08/02/2021    Page: 11 of 16



Cir. 2016). The court must also consider the nature and circumstances of the offense

and the history and characteristics of the defendant. See 18 U.S.C. § 3553(a)(1).

      The weight given to any specific § 3553(a) factor is committed to the sound

discretion of the district court. Croteau, 819 F.3d at 1309. However, a court can

abuse its discretion when it (1) fails to consider relevant factors that were due

significant weight, (2) gives an improper or irrelevant factor significant weight, or

(3) commits a clear error of judgment by balancing the proper factors unreasonably.

Irey, 612 F.3d at 1189. Moreover, a district court’s unjustified reliance on any one

§ 3553(a) factor may be indicative of an unreasonable sentence. United States v.

Crisp, 454 F.3d 1285, 1292 (11th Cir. 2006). The district court need not state on the

record that it has explicitly considered each of the § 3553(a) factors or discuss them

all individually. United States v. Dorman, 488 F.3d 936, 938 (11th Cir. 2007). Thus,

a district court is not “required to articulate his findings and reasoning with great

detail or in any detail for that matter.” Irey, 612 F.3d at 1195. It is sufficient that

the district court “set forth enough to satisfy the appellate court that [it] has

considered the parties’ arguments and has a reasoned basis for exercising [its] own

legal decisionmaking authority.” Rita v. United States, 551 U.S. 338, 356 (2007).

      The district court may base its findings of fact on, among other things,

undisputed statements in the PSI or evidence presented at the sentencing hearing.

United States v. Smith, 480 F.3d 1277, 1281 (11th Cir. 2007). A sentence imposed


                                          11
         USCA11 Case: 20-12784       Date Filed: 08/02/2021    Page: 12 of 16



well below the statutory maximum penalty is an indicator of a reasonable sentence.

United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008). We ordinarily

expect a sentence within the guideline range to be reasonable. United States v.

Foster, 878 F.3d 1297, 1309 (11th Cir. 2018).

      Upon determining that a defendant violated a condition of supervised release,

the district court may revoke the term of supervision and impose a prison term. 18

U.S.C. § 3583(e). A district court must consider certain of the factors outlined in §

3553(a) when imposing a sentence after revoking supervised release. See id.;

Vandergrift, 754 F.3d at 1308. Specifically, the district court must consider “section

3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7),” which

include, inter alia, the nature and circumstances of the crime with the history and

characteristics of the defendant; the need for the sentence imposed to afford adequate

deterrence, and protect the public; and the applicable guideline range, and any

pertinent policy statements issued by the Sentencing Commission. 18 U.S.C.

§ 3583(e). The Guidelines state that, at revocation, the district court should sanction

primarily the defendant’s breach of trust. U.S.S.G. Ch. 7, Pt. A, intro. comment. A

Grade B supervised release violation with an original criminal history category of

V—like the one at issue here—results in a guideline imprisonment range of eighteen

to twenty-four months upon revocation. U.S.S.G. § 7B1.4(a). Furthermore, any

term of imprisonment imposed upon revocation of supervised release shall be


                                          12
           USCA11 Case: 20-12784    Date Filed: 08/02/2021    Page: 13 of 16



imposed to be served consecutively to any sentence of imprisonment that the

defendant is serving. U.S.S.G. § 7B1.3(f).

      Here, the district court did not abuse its discretion in sentencing Johnson to

consecutive sentences of thirty-six months’ imprisonment for being a felon in

possession of a firearm and ammunition and twenty-four months’ imprisonment for

violating his supervised release. The district court appropriately weighed the

Sentencing Guidelines and the relevant factors under 18 U.S.C. § 3553(a),

including his multiple prior supervised release violations and criminal history.

Because the sentences are well within the guideline ranges—strongly indicating

reasonableness—we affirm Johnson’s terms of imprisonment at issue in this

consolidated appeal.

      C.      The Fine

      Finally, Johnson argues that the district court erred in imposing a $360 fine as

part of his sentence for the new felon-in-possession of a firearm conviction.

Specifically, Johnson contends that the district court erred in determining that he

was able to pay such a fine.

      The maximum statutory fine for a felon-in-possession of a firearm or

ammunition conviction is $250,000. 18 U.S.C. § 3571(b)(3). The guideline fine

range for a defendant with a total offense level of 13—like Johnson here—is $5,500

to $55,000. U.S.S.G. § 5El.2(c)(3). In determining whether to impose a fine and


                                         13
         USCA11 Case: 20-12784       Date Filed: 08/02/2021    Page: 14 of 16



the amount of any fine, the district court should consider, among other factors, the

defendant’s ability to pay, the burden that the fine may place on the defendant and

his dependents, and the expected costs of imprisonment. U.S.S.G. § 5El.2(d); 18

U.S.C. § 3572(a)(6). We have remanded for resentencing where the district court

imposed a fine more than three times the maximum fine in the guideline fine range

and in opposition to the PSI’s recommendation that the defendant was unable to pay

a fine without providing any reasoned basis or explanation of why the PSI’s

conclusion was incorrect. Gonzalez, 541 F.3d at 1256-57 (vacating and remanding

to the district court because the fine imposed was not supported by the record).

      Here, the district court did not err in finding that Johnson had the ability to

pay a $360 fine while on supervised release. The record shows that Johnson receives

over $700 in monthly disability payments when he is not incarcerated. Nothing in

the record indicated that he will not continue to receive those monthly payments

when his current terms of imprisonment ends nor does Johnson claim that the

disability payments will not continue. Moreover, Johnson’s purchasing power,

evidenced by the purchase of an expensive gun and a variety of drugs, further

supports the district court’s determination that he is in fact able to pay a $360 fine.

Additionally, the district court imposed a fine significantly under the guideline fine

range, indicating that the district court balanced the weight of the offense with




                                          14
         USCA11 Case: 20-12784        Date Filed: 08/02/2021   Page: 15 of 16



Johnson’s reasonable ability to pay. We conclude that this was not error and affirm

the district court’s imposition of the fine.

IV.   CONCLUSION

      For the foregoing reasons, we affirm the twenty-four-month imprisonment

sentence imposed upon revocation of Johnson’s supervised release and the

consecutive thirty-six-month imprisonment sentence and the $360 fine for Johnson’s

current conviction for being a felon in possession of a firearm and ammunition.

      AFFIRMED.




                                           15
         USCA11 Case: 20-12784     Date Filed: 08/02/2021   Page: 16 of 16



MARTIN, Circuit Judge, concurring in the judgment:

      I concur in the result reached by the majority because I understand the

standard of review by which we review Mr. Johnson’s conviction and sentences

requires us to affirm.




                                        16